DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 34, 47, 48, 51-54, 56, 57, 60-68, 70, and 71 are pending as filed in the 11/14/2018 Preliminary Amendment. 

Information Disclosure Statement
The information disclosure statement submitted 11/14/2018 was properly filed in compliance with 37 CFR 1.97 and considered.

Relevant Art
US2014205685A1 (published 07/24/2014) describes a composition comprising 13.3 g Sheng Di Huang, 3.3 g Da Huang, and 3.3 g Jin Yin Hua in 193 g water, where the herbal ingredients account for about 9.3 wt% of the composition. ([0147]). US2014205685A1 indicates the composition may be formulated in pills, capsules, IV, skin cream, or syringe. ([0161]). Such a composition results in doses of about 199 mg/kg for a 100 kg patient. US2014205685A1 indicates that doses below the low dose may be used as determined by a physician ([0160]) but does not suggest a dosage of 20-160 mg/kg as claimed. US2014205685A1 teaches that the composition can be ground into a fine powder and cooked ([0168]-[0170]) but does not teach an average particle size of <250 nm as in independent claim 48 or 100-300 nm as in independent claims 51 and 62. In addition, claim 48 requires piperine, fulvic acid, inulin, and/or lysergol, which is not taught or suggested in US2014205685A1
CN104667070A describes a composition comprising honeysuckle Jin Yin Hua (honeysuckle, [0021],[0037]), Da Huang (rhubarb [0036]), and Sheng Di Huang (Rehmannia glutinosa [0018],[0019]) prepared by cooking then nano-pulverizing to a particle size of 50 to 80 nm and formulated into capsules ([0047]), which allows the composition to be fully dispersed and directly absorbed into the body more comprehensively to maximize the effect of the composition ([0004],[0047],[0051]). CN104667070A does not suggest the dosage of 20-160 mg/kg, nor teach or suggest piperine, fulvic acid, inulin, and/or lysergol, nor suggest modifying the range of particle size from 50 to 80 nm.
 
Conclusion
Claims 34, 47, 48, 51-54, 56, 57, 60-68, 70, and 71 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655